         Case 1:19-cv-00069-BSM Document 59 Filed 04/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              BATESVILLE DIVISION

SUSAN BAXTER, on behalf of herself                                       PLAINTIFFS
and all others similarly situated

v.                         CASE NO. 1:19-CV-00069-BSM

INDEPENDENCE COUNTY, et al.                                             DEFENDANTS

                                        ORDER

       Pursuant to Administrative Order 11, the trial date is continued. A new scheduling

order shall issue.

       IT IS SO ORDERED, this 6th day of April, 2021.


                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
